DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-10 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 1 and 3-11 are:
Regarding claims 1 and 3-5, the prior art does not teach or fairly suggest in combination with the other claimed limitations an electrical junction box:, wherein the extended wall portion of the housing member is a first extended wall portion, the opening portion of the component housing portion is a first opening portion, the component housing portion includes a second opening portion that opens in a side surface that is on an opposite side to the wire lead-out surface of the housing member, and the housing member is provided with a second extended wall portion that is located on the fixing surface side relative to the component housing portion and extends to a side of the second opening portion in an opening direction thereof relative to the side surface.
Regarding claims 6 and 7, the prior art does not teach or fairly suggest in combination with the other claimed limitations an electrical junction box:, wherein the housing member is provided with a side extended wall portion that is located on the fixing surface side relative to the component housing portion and extends outward relative to the outer surface of the housing member in a direction that is along the fixing surface and 
Regarding claims 8-11, the prior art does not teach or fairly suggest in combination with the other claimed limitations an electrical junction box comprising: a first extended wall portion that is located on the fixing surface side relative to the component housing portion and extends to a side of the opening portion in an opening direction thereof relative to the wire lead-out surface, wherein an outer frame of the box body is constituted of a plurality of divided bodies, and the first extended wall portion overlaps the boundary between the divided bodies.
These limitations are found in claims 1 and 3-11, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


December 9, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848